Citation Nr: 0609847	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for the grant of service connection for post-traumatic 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.  He served in Vietnam and received the Purple Heart 
Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
headaches was received and has been pending since September 
1970.

2.  The veteran's initial application for compensation, which 
included headaches, was received within one year of his 
separation from service.  


CONCLUSION OF LAW

The criteria for an effective date of August 22, 1970, for 
the grant of service connection for post-traumatic headaches 
have been met.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  Cf. Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Earlier Effective Date

The veteran's service medical records demonstrate that he 
sustained shrapnel wounds to his face in May 1967.  The 
veteran reported headaches following the shrapnel incident.  
At a March 1970 neurological consult, the headaches were 
noted to be bitemporal and bifrontal and sharp in nature.  A 
diagnosis of tension headaches was rendered.  

At the veteran's August 1970 service separation examination, 
tension headaches were noted.  

In September 1970, the veteran's initial application for 
compensation and pension was received.  In his application, 
he requested service connection for "tension, headaches, a 
right leg condition, and a gunshot wound to the nose, eyes, 
cheek, and forehead."

At a December 1970 VA psychiatric examination, the veteran 
reported that he had sustained an injury to his face and head 
when a round shattered and splintered.  The veteran noted 
having headaches once or twice a week and stated that no 
medication helped.  He reported that the tension and 
headaches began in both temples and spread toward the back 
like a band.  

The veteran noted that during the headaches, he became more 
edgy, and reacted without thinking.  The examiner stated that 
the claims folder was not available for review at the time of 
the examination.  A diagnosis of anxiety reaction in a 
passive-aggressive personality, moderately severe, was 
rendered.  

In a March 1971 rating determination, the RO listed the 
issues before it as entitlement to service connection for 
tension headaches, right leg condition, and gunshot wounds to 
the nose, eyes, cheek, and forehead.  The RO granted service 
connection for anxiety reaction in a passive-aggressive 
personality disorder, moderately severe, and assigned a 30 
percent disability evaluation.  The RO also granted service 
connection for scars of the right eyelid and left frontal 
facial area. The RO denied service connection for a right leg 
condition.  

The rating decision made no reference to the disposition of 
the issue of service connection for headaches.  The letter 
notifying the veteran of this decision is not of record.

In a statement received on October 31, 2001, the veteran's 
representative requested "an increased compensable 
evaluation" for "his service-connected service-connection 
for anxiety, scars on forehead and leg with headaches and 
chronic conjunctivitis."

At an August 2002 VA examination, the pertinent diagnoses 
were status post concussion in the military with fragments on 
his face with a scar from one of the fragments persistent on 
the left forehead; and post-traumatic headaches.  The 
examiner stated that in his opinion the headaches were 
related to the concussion injury with loss of consciousness, 
and that these had the quality of post-traumatic headaches.

In an October 2002 statement, the veteran noted that he had 
been treated for migraine headaches by VA for the past thirty 
years. 

In the March 2003 rating determination, the RO granted 
service connection for post-traumatic headaches and assigned 
a 50 percent evaluation, with an effective date of October 
31, 2001.

In his May 2003 notice of disagreement and his September 2003 
substantive appeal, the veteran again requested an earlier 
effective date for the grant of service connection for his 
headaches.  

Generally, the effective date of an award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

An exception to the general rule is provided where a veteran 
files a claim for service connection within one year of 
separation from service.  In such a case the effective date 
of service connection will be the day following discharge 
from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(b)(2)(i) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  

The provisions of 38 C.F.R. § 3.155 have the important 
function of making clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication indicates an intent to apply for one 
or more benefits under the laws administered by the 
Department, and identify the benefits sought.  Rodriguez v. 
West, 189 F.3d 1351 (1999).

The record reflects that the veteran's claim for service 
connection for headaches was received in September 1970, that 
is, within one year of separation from service.

There was no specific decision on this claim until March 
2003, when the RO granted service connection for post-
traumatic headaches.

It might be argued that the March 1971 decision granting 
service connection for anxiety reaction constituted an 
adjudication of the headache claim.  The RO did not, however, 
indicate that this action constituted an adjudication of the 
headache claim, and the record does not show that the 
specific claim was either granted or denied.  The United 
States Court of Veterans Appeals (Court) has held that 
failure to specifically advise a claimant of the disposition 
of the claim means the claim remains pending.  Best v. Brown, 
10 Vet App 322 (1997).  

While the RO noted that the veteran had requested service 
connection for tension headaches in its March 1971 rating 
determination, the RO did not specifically deny or grant 
service connection for headaches, or incorporate the 
veteran's headaches into the grant of service connection for 
an anxiety reaction in the rating sheet. 

As the claim has remained opened since the date of the 
veteran's initial application and as the August 2002 VA 
examiner found the veteran's post-traumatic headaches to be 
related to his period of service, an effective date of August 
22, 1970, is warranted for the grant of service connection 
for post-traumatic headaches as the veteran's claim was 
received within one year of his separation from service.  


ORDER

An effective date of August 22, 1970, for service connection 
for post-traumatic headaches is granted.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


